 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0047-TLN
11
                                  Plaintiff,            STIPULATION AND [PROPOSED] PROTECTIVE
12                                                      ORDER
                           v.
13

14   TAMARA MANUEL,

15                               Defendant.

16

17

18                      STIPULATION AND [PROPOSED] PROTECTIVE ORDER

19          It is hereby stipulated and agreed between undersigned counsel for the parties as follows:

20          A.     Protected Materials

21          1.     This Order pertains to all materials containing Personal Identifying Information, as

22 defined below, or other confidential third-party information (“Protected Materials”).

23          2.     For purposes of the Protective Order, the term Personal Identifying Information (“PII”)

24 includes any information within the definition of a “means of identification” under

25 18 U.S.C. § 1028(d)(7), other than names, or any information within the definition of an “access device”

26 under 18 U.S.C. § 1029(e)(1).

27          3.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

28 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense


       [PROPOSED] PROTECTIVE ORDER                      1
 1 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

 2 and must be handled in accordance with the terms of the Protective Order.

 3          B.      Defense Team
 4          4.      For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

 5 of record.

 6          5.      For purposes of this Order, the term “Defense Team” refers to (1) Defense Counsel, (2)

 7 other attorneys at Defense Counsel’s law firm or defense organization who may be consulted regarding

 8 case strategy in the above-captioned matter, (3) investigators who are assisting Defense Counsel with

 9 this case, (4) retained experts or potential experts, and (5) paralegals, legal assistants, and other support

10 staff to Defense Counsel providing assistance on this case. The term “Defense Team” does not include

11 defendant, the defendant’s family, or other associates of the defendant.

12          6.      Defense Counsel must provide copy of this Order to all members of the Defense Team

13 and must obtain written acknowledgement from members of the Defense Team that they are bound by

14 the terms and conditions of this Protective Order, prior to providing any Protected Materials to the

15 members of the Defense Team. The written acknowledgement need not be disclosed or produced to the

16 United States unless ordered by the Court.

17          C.      Disclosure of Protected Materials
18          7.      The Defense Team shall not permit anyone other than the Defense Team to have

19 possession of the Protected Materials, including the defendant herself.

20          8.      No person or party shall use any Protected Materials or information derived from

21 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

22 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

23 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action and for no

24 other purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or

25 any third party. Protected Materials may be disclosed only to the categories of persons and under the

26 conditions described in this Order.

27          9.      Defendant may review Protected Materials in this case only in the presence of a member

28 of the Defense Team, and her Defense Counsel shall ensure that defendant is never left alone with any


       [PROPOSED] PROTECTIVE ORDER                        2
 1 Protected Materials. Defendant may not copy, keep, maintain, or otherwise possess any of such

 2 Protected Materials at any time. Defendant must return any Protected Materials to the Defense Team at

 3 the conclusion of any meeting at which defendant reviews the Protected Materials. Defendant may not

 4 take any Protected Materials out of the room in which she is meeting with the Defense Team. Defendant

 5 may not write down or memorialize any PII contained in the Protected Materials. At the conclusion of

 6 any meeting with defendant, the member of the Defense Team present shall take with him or her all

 7 Protected Materials. At no time, under any circumstances, will any Protected Materials be left in the

 8 possession, custody, or control of the defendant, whether or not she is incarcerated, except as provided

 9 below in Paragraphs 10 and 20.

10          10.    If, during the pendency of the case, defendant requests a copy of the Protected Materials

11 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

12 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

13 and the copy bears the inscription as described in Paragraph 16. If Defense Counsel provides a redacted

14 copy to defendant subject to these conditions, Defense Counsel or a member of the Defense Team must

15 contemporaneously memorialize in writing that it has fully redacted PII from the Protected Materials

16 and complied with this Order. This written certification need not be disclosed or produced to the United

17 States unless ordered by the Court.

18          11.    The Defense Team may review Protected Materials with a witness or potential witness in

19 this case, including the defendant, subject to the requirement above that a member of the Defense Team

20 must be present if Protected Materials are being shown to the defendant. Before being shown any

21 portion of the Protected Materials, however, any witness or potential witness must be informed of the

22 requirements of the Protective Order. No witness or potential witness may retain Protected Materials, or

23 any copy thereof, after his or her review of those materials with the Defense Team is complete.

24          12.    This Order does not limit employees of the United States Attorney’s Office for the

25 Eastern District of California from disclosing the Protected Materials to members of the United States

26 Attorney’s Office, law enforcement agencies, the Court, and defense.

27          13.    Defense Counsel shall advise the government with reasonable notice of any subpoenas,

28 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is


       [PROPOSED] PROTECTIVE ORDER                      3
 1 considering disseminating any of the Protected Materials to a third party, in order that the government

 2 may take action to resist or comply with such demands as it may deem appropriate.

 3          D.      Ensuring Security of Protected Materials
 4          14.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

 5 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

 6 the Protected Materials in a secure place, such as a locked office.

 7          15.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 8 electronically, the Protected Materials will be stored on a password-protected medium or device.

 9          16.     If a member of the Defense Team makes, or causes to be made, any further copies of any

10 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

11 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

12 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

13 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

14 with the above notation.

15          E.      Filings
16          17.     In the event that a party needs to file Protected Materials containing PII, or materials

17 otherwise identified as containing confidential information of victims, witnesses, or third parties with

18 the Court, or disclose PII in court filings, the filing should be made under seal or with all PII or

19 confidential materials, redacted. The party seeking to file such information shall make all reasonable

20 attempts to avoid divulging of PII or confidential materials.

21          F.      Conclusion of Prosecution
22          18.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

23 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

24 subject to the Protective Order unless and until such Order is modified by the Court.

25          19.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

26 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

27 writing that the Protected Materials have been destroyed, or, if Defense Counsel seeks to maintain the

28 Protected Materials in the Defense Team’s files beyond final disposition of the case, seek modification


       [PROPOSED] PROTECTIVE ORDER                        4
 1 of this provision from the Court. If any Protected Materials are used as defense exhibits, they shall be

 2 maintained with government exhibits so long as those are required to be maintained.

 3          20.    If, upon final disposition of the case, defendant requests a copy of the Protected Materials

 4 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

 5 provided that Defense Counsel ensures that all PII contained in the Protected Materials is fully redacted

 6 and the copy bears the inscription as described in Paragraph 16. If Defense Counsel provides a redacted

 7 copy to defendant subject to the above conditions, Defense Counsel or a member of the Defense Team

 8 must contemporaneously attest in writing that it has fully redacted PII from the Protected Materials and

 9 complied with this Order. This written certification need not be disclosed or produced to the United

10 States unless ordered by the Court.

11          G.     Termination or Substitution of Counsel
12          21.    In the event there is a substitution of counsel prior to final disposition of the case, new

13 counsel of record must join this Protective Order before any Protected Materials may be transferred

14 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

15 become Defense Counsel for purposes of this Protective Order, and become the Defense Team’s

16 custodian of materials, and shall then become responsible, upon the conclusion of appellate and post-

17 conviction proceedings, for complying with the provisions set forth in Paragraphs 19 and 20 above. All

18 members of the Defense Team, whether current or past counsel, are at all times subject to the Protective

19 Order and are not relieved by termination of representation or conclusion of the prosecution

20          H.     Modification of Order.
21          22.    Nothing in this Order shall prevent any party from seeking modification of the Order or

22 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent any

23 party from seeking a more restrictive protective order with regard to particular discovery items.

24          I.     Notice That Violation of Order Could Result In Sanctions
25          23.    Any person who willfully violates this Order may be held in contempt of court and may

26 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

27 expand or narrow the Court’s contempt powers.

28


       [PROPOSED] PROTECTIVE ORDER                       5
 1          J.     Application of Laws

 2          24.    Nothing in this Order shall be construed to affect or comment on the admissibility or

 3 discoverability of the Protected Materials.

 4          25.    Nothing in this Order shall be construed to affect the application of and the parties’

 5 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 6          IT IS SO STIPULATED

 7   Dated: April 2, 2019                                    MCGREGOR W. SCOTT
                                                             United States Attorney
 8

 9
                                                             /s/ Matthew Thuesen
10                                                           MATTHEW THUESEN
                                                             Assistant United States Attorney
11

12   Dated: April 2, 2019                                    /s/ Noa Oren (with consent)
13                                                           NOA OREN
                                                             Counsel for Defendant
14

15                                          [PROPOSED] ORDER

16 For good cause shown, the stipulation of counsel in case number 2:19-cr-0047-TLN is approved and

17

18          IT IS SO FOUND AND ORDERED this 2nd day of April, 2019.

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] PROTECTIVE ORDER                        6
